Title: To James Madison from David Jameson, 29 September 1781
From: Jameson, David
To: Madison, James

Sir
Richmond Sep. 29. 1781
I have recd. your favour of the 18th. Ere this I expected to have had it in my power to give you some interesting information respecting Cornwallis All the regulars are I believe now landed amounting to about 12,500[.] Of Militia I believe there is a greater number collected, than Gen Washington will think it necessary to keep in the Field. The 27th. the Army moved down and I imagine it will not be long before they get into action. It is said Ld. Cornwallis is determined to hold out to the last in hope of aid. I think he will be disapointed in that hope while we have so formidable a Fleet in the Bay. in my last I informed you deBarras had joined the Count de-Grasse. I am sorry to inform you we find it very difficult to procure provisions for such numbers. we have no money, & of course must obtain supplies by that odious method—impress. this is made still more disagreable to the people as the Agents for the French have made contracts in several parts of the Country to pay ready Specie for all they receive. You will observe by the last acts of Assembly the Executive are to fix the rates of the enumerated articles taken for the use of the Army in Specie, and the allowance for depreciation. that allowance is now as high as 600 for one, and that is below what is really given in exchange for Specie. If I have received any letter from you desiring Mazzies Cypher it has escaped me   The Cypher was destroyed with the Counci[l’s pa]pers in January—perhaps Mr. Jefferson r[emem]bers it. Our friend Mr Page has for some [time] past been a Colonel of the Militia of his Cou[nty] and has been on duty with them. at presen[t] I believe he is on Rappa. and I expect he wi[ll] be here next Week as a Member of the Assem[bly.]
The delegates letter to the Governor is sen[t] to him at Wmsburg. I suppose he will answ[er] it from thence Mr Ross tells me he expects his agent in Phila. is by this time furnished with a quantity of Hemp, and that he will immediately supply you with money I am
dr Sir Yr mo. Ob Ser
David Jameson